                     Case 4:20-cv-05640-YGR Document 676 Filed 05/15/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099       MARK A. PERRY, SBN 212532
                 tboutrous@gibsondunn.com                   mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666               CYNTHIA E. RICHMAN (D.C. Bar No.
                 rdoren@gibsondunn.com                      492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556              crichman@gibsondunn.com
                 dswanson@gibsondunn.com                    GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471              1050 Connecticut Avenue, N.W.
                 jsrinivasan@gibsondunn.com                 Washington, DC 20036-5306
            5    JASON C. LO, SBN 219030                    Telephone: 202.955.8500
                 jlo@gibsondunn.com                         Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue Los Angeles, CA     ETHAN DETTMER, SBN 196046
            7    90071-3197 Telephone: 213.229.7000         edettmer@gibsondunn.com
                 Facsimile: 213.229.7520                    GIBSON, DUNN & CRUTCHER LLP
            8                                               555 Mission Street
                 VERONICA S. MOYÉ (Texas Bar No.            San Francisco, CA 94105-0921
            9    24000092; pro hac vice)                    Telephone: 415.393.8200
                 vmoyé@gibsondunn.com                       Facsimile: 415.393.8306
           10    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
           11    Dallas, TX 75201
                 Telephone: 214.698.3100
           12    Facsimile: 214.571.2900
           13    Attorneys for Defendant, APPLE INC.
           14

           15                                 UNITED STATES DISTRICT COURT
           16                            NORTHERN DISTRICT OF CALIFORNIA
           17

           18    EPIC GAMES, INC.,                           CASE NO. 20-CV-05640-YGR

           19                   Plaintiffs,

           20         v.                                    NOTICE OF WITHDRAWAL OF WRITTEN
                                                            DIRECT TESTIMONY
           21    APPLE INC.,
                                                            The Honorable Yvonne Gonzalez Rogers
           22                   Defendant.

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                   NOTICE OF WITHDRAWAL OF WRITTEN DIRECT TESTIMONY
                                                 CASE NO. 20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 676 Filed 05/15/21 Page 2 of 2


            1           PLEASE TAKE NOTICE that Apple Inc. hereby withdraws the written direct testimony of
            2    Professor Daniel L. Rubinfeld, Dkt. 490-4.
            3

            4

            5    DATED: May 15, 2021                          GIBSON, DUNN & CRUTCHER LLP
            6

            7                                                 By:         /s/ Richard J. Doren
                                                                              Richard J. Doren
            8
                                                              Attorney for Defendant Apple Inc.
            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                      1
Crutcher LLP
                                     NOTICE OF WITHDRAWAL OF WRITTEN DIRECT TESTIMONY
                                                   CASE NO. 20-CV-05640-YGR
